United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1949
Issued: February 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from the January 23, 2007 decision of
the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.1
ISSUE
The issue is whether appellant has established that he was injured in the performance of
duty, causally related to factors of his federal employment.

1

The Board notes that appellant requested an oral hearing on April 27, 2007 and submitted medical evidence. By
nonmerit decision dated July 2, 2007, the Office hearing representative informed appellant that he was not entitled to
an oral hearing because his request was made more than 30 days after the Office’s January 23, 2007 decision. The
Board has no jurisdiction to review the evidence submitted following the January 23, 2007 decision. 5 U.S.C.
§ 501.2(c). The Board notes that appellant only appealed the January 23, 2007 denial of his claim.

FACTUAL HISTORY
On November 1, 2006 appellant, then a 49-year-old laborer custodian, filed an
occupational disease claim, Form CA-2, alleging that he sustained a left shoulder condition in
November 2003. He stated that he did not file a claim within 30 days of his realization of his
condition because he was under a 90-day probation period and could not miss days from work
for injuries. On an insurance form dated October 26, 2006, appellant stated that his job duties
consisted of sweeping, mopping and overhead dusting. He identified his injury as a spur in his
right shoulder.2 On October 27, 2006 Dr. Todd Pope, a Board-certified internist, stated that
appellant’s shoulder impingement symptoms had appeared a year previously and that his first
consultation was on October 12, 2006. He stated that appellant was disabled from work from
October 6 to November 30, 2006.
The employing establishment controverted appellant’s claim. In a letter dated
November 1, 2006, Bonnie Noble, the supervisor of maintenance operations, stated that appellant
had been detailed as an acting supervisor from May 20 to October 7, 2006. In that position,
appellant would not have done sweeping, mopping or overhead dusting. When he was told that
he would be returning to his regular position, he became stressed and sought counseling from the
Employee Assistance Program. Appellant did not return to his normal assignment and was on
leave from October 7, 2006. Ms. Noble stated that appellant informed her on November 1, 2006
that he felt pain in late November 2003 while performing his duties, but was afraid to report his
condition during probation for fear of termination. Appellant felt better with medication and
home remedies. When his condition intensified, approximately three years later, he went to the
doctor and reported his injury to the employing establishment. The employing establishment and
Ms. Noble stated that appellant’s workers’ compensation claim appeared to be retaliation for
being returned to his custodial duties.
On November 13, 2006 the Office requested additional factual and medical information
about appellant’s claim.
In a work release form dated October 6, 2006, Dr. Pope stated that appellant was under
significant stress from having his work shift changed. Appellant was active as a deacon in his
church, which would be impossible if his schedule was changed. Dr. Pope requested that
appellant be allowed to work his previous schedule, as he would benefit from continuing church
activity. On October 12, 2006 he indicated that appellant would be unable to work from
October 16 to 27, 2006. Dr. Pope did not provide any explanation. On October 24, 2006 he
stated that appellant would be unable to work from October 24 to November 30, 2006. On
November 8, 2006 Dr. Pope provided the employing establishment with a duty status report
indicating that, because of appellant’s left shoulder impingement syndrome, he was limited to
lifting 10 pounds and prohibited from pushing, pulling, reaching above his shoulder, driving a
vehicle or operating machinery. Despite providing these limitations, he did not then recommend
that appellant return to work.

2

The Board notes that this appears to be an error, as his treating physicians consistently diagnosed a left shoulder
condition.

2

On November 14, 2006 the employing establishment offered appellant a light-duty job
based on the physical limitations indicated by Dr. Pope. The position involved wiping clean
door frames, door jams, window ledges, bathroom sinks and mirrors and restocking paper
supplies and soap in restrooms. The Office sent a copy of the job description to Dr. Pope for his
approval.
On November 24, 2006 Dr. Pope stated that appellant would be out of work through
December 24, 2006. On November 29, 2006 Susan Bolton, a nurse case manager assigned to
appellant, memorialized a telephone conversation she had with Dr. Pope who stated that
appellant was placed off work starting October 24, 2006 for a torn rotator cuff. Dr. Pope stated
that it was not clear that the tear was associated with appellant’s employment, but that he had
encouraged him to report the condition, as it could have some relationship to his work. On
November 29, 2006 he agreed that Ms. Bolton had accurately memorialized the conversation.
On November 29, 2006 the employing establishment stated that appellant had not yet
returned to work. Appellant reported that his physician had not yet released him to work and that
he would need surgery.
On December 1, 2006 appellant stated that his workers’ compensation claim was not
made in retaliation against the employing establishment’s decisions. As an acting supervisor, his
duties included showing new employees cleaning duties such as sweeping, mopping, and
overhead dusting. Appellant was scheduled for shoulder surgery in January 2007.
On December 6, 2006 Dr. Pope removed appellant from work until January 31, 2007.
By decision dated January 23, 2007, the Office denied appellant’s claim on the grounds
that he had not established employment exposure or an injury. It found that appellant had not
adequately detailed his employment activities and that he did not establish how these
employment factors affected his shoulders. The Office found further that the medical evidence
was insufficient to establish the claim because Dr. Pope was uncertain as to whether appellant’s
left shoulder impingement was employment related.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation, that an injury was sustained while in the performance
of duty as alleged and that any disability or specific condition for which compensation is claimed
is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
3

5 U.S.C. §§ 8101-8193.

4

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

3

presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.7
When determining whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors, the Office generally relies on the
rationalized opinion of a physician.8 To be rationalized, the opinion must be based on a
complete factual and medical background of the claimant9 and must be one of reasonable
medical certainty,10 explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.11
ANALYSIS
The Office did not accept that appellant experienced the alleged employment factors or
that he sustained an injury as a result of these factors. Therefore the issues are whether he has
established mopping, sweeping and dusting overhead as employment factors and that he
sustained a compensable injury.
Appellant attributed his left shoulder condition to his employment duties of sweeping,
mopping and overhead dusting in November 2003. He did not report it at the time because he
was in a probationary period and could not miss any days for accident or illness. Appellant
treated his shoulder pain with medical and home remedies. The employing establishment
controverted his claim on the grounds that he would not have dusted, mopped or swept when he
was an acting supervisor from May to October 2006 and that he filed the claim in retaliation for
the withdrawal of the supervisory position. However, the employing establishment did not
controvert appellant’s claim that his November 2003 duties included sweeping, mopping and
dusting. The Board has held that an employee’s statement alleging that an injury occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by
strong or persuasive evidence.12 The Board finds that appellant has established sweeping,
mopping and overhead dusting as factors of his employment in November 2003. Appellant’s
description of his employment duties is consistent and there is no basis to refute it.

5

Solomon Polen, 51 ECAB 341 (2000).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Ernest St. Pierre, 51 ECAB 623 (2000).

8

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

Constance G. Patterson, 41 ECAB 206 (1989).

4

The issue is whether appellant has established that he sustained an injury causally related
to the accepted factors of his federal employment. This issue is medical in nature.
On October 6, 2006 Dr. Pope, a Board-certified internist, stated that appellant was under
significant stress from having his work shift changed, because the change would preclude him
from participating as a deacon in his church. On an insurance claim form dated October 27,
2006, he stated that appellant first consulted him on October 12, 2006 for his shoulder
impingement symptoms, which had appeared a year previously. In a November 8, 2006 duty
status report, Dr. Pope stated that appellant’s left shoulder impingement syndrome limited him to
10 pounds of lifting and prohibited him from pushing, pulling, reaching above his shoulder,
driving a vehicle or operating machinery. He recommended that appellant not return to work at
that time. On November 29, 2006 Dr. Pope informed a nurse case manager that appellant was
placed off of work starting October 24, 2006 for a torn rotator cuff. He stated that it was not
clear that the tear was work related, but that he had encouraged appellant to report the condition,
as it might have some relationship to his employment. Dr. Pope removed appellant from work
from October 16, 2006 to January 31, 2007. He did not provide an explanation for this period of
disability.
The Board finds that the medical evidence of record is insufficient to establish that
appellant’s left shoulder condition is related to his mopping, sweeping and overhead dusting.
The Board has held that a physician’s opinion on causal relationship must be one of reasonable
certainty, supported with affirmative evidence, explained by medical rationale and based on a
complete and accurate medical and factual background.13 Dr. Pope did not submit a rationalized
medical opinion diagnosing appellant’s condition, describing his accepted employment factors or
explaining how the factors related to the left shoulder impingement. His opinion that there might
be some relationship with appellant’s employment is inadequate because it is equivocal.14
The Board finds that appellant has not met his burden of proof to establish fact of injury
under the Act.
CONCLUSION
The Board finds that appellant has established dusting, mopping, and sweeping as the
implicated factors of his employment. However, he has not established that he was injured in the
performance of duty causally related to these implicated employment factors.

13

Robert Broome, 55 ECAB 339 (2004).

14

See Michael R. Schaffer, 55 ECAB 386 (2004) (“[a]n opinion on causal relationship can be neither speculative
nor equivocal”).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2007 is affirmed as modified.
Issued: February 26, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

